AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                              UNITED STATES DISTRICT COURT
                                                Eastern District of California
                UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
                           v.
                    SEBASTIAN SINGER                                          Criminal Number: 6:15MJ0079-001
                                                                              Defendant's Attorney: Reed Granthan, Assistant Federal Defender
THE DEFENDANT:
       admitted guilt to violation of charges One, Two, and Three as alleged in the violation petition filed on 7/12/2018 .
       was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
       filed on   .

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following violation(s):
Violation Number           Nature of Violation                                                   Date Violation Ended
Charge One                             Failure To Obey All Laws                                                  January 14, 2018
Charge Two                             Failure to Enroll in DUI course
Charge Three                           Failure to appear for Review Hearing                                      July 10, 2018

The court:         revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 8/30/2016 .

       The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

       Charge(s)       is/are dismissed.

        Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid.
                                                                             5/9/2019
                                                                             Date of Imposition of Sentence
                                                                             /s/ Erica P. Grosjean
                                                                             Signature of Judicial Officer
                                                                             Erica P. Grosjean, United States Magistrate Judge
                                                                             Name & Title of Judicial Officer
                                                                             5/9/2019
                                                                             Date
AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
DEFENDANT: SEBASTIAN SINGER                                                                                                     Page 2 of 2
CASE NUMBER: 6:15MJ0079-001

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
7 days, Credit for Time Served..

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
